1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 02/18/2020, is acknowledged.

3.  Claims 1-17 are pending.

4.  Applicant’s election the species of inflammatory gastrointestinal disease, filed on 12/23/2023, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

5.  Upon reconsideration, the Examiner has extended the search to cover the species of rheumatoid arthritis (RA), multiple sclerosis (MS) and Alzheimer’s disease (AD).

6.  It is noted that both SEQ ID NOs: 1 and 4 are identical with respect to their amino acid components.  The Sequence Listing indicates that SEQ ID NO: 4 is acylated at the N-terminus and amidated at the C-terminal.  It is suggested that claim 5 be amended to recited, “wherein the peptide is modified at the N-terminus with an Acetyl and at the C-terminus with an Amide” to distinguish SEQ ID NO: 1 from SEQ ID NO: 4. 

7. Claims 1-17 are under examination as they read on  inflammatory gastrointestinal disease,, rheumatoid arthritis (RA), multiple sclerosis (MS) and Alzheimer’s disease (AD).

 
8.  Applicant’s IDS, filed 6/18/2020, 8/4/2020, 09/08/2020, 10/05/2020, 07/05/2021, and 2/9/2022 is acknowledged. 
 
 
9. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
10.  Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating rheumatoid arthritis, IBD (Crohn’s Disease and ulcerative colitis) and multiple sclerosis in a subject comprising administering to the subject a 5 amino acid peptide consisting of SEQ ID NO: 1 (MTADV), does not reasonably provide enablement for methods of treating each and every inflammatory disease in a subject with the MTADV peptide.  The specification does not enable use the invention commensurate in scope with these claims. 

The claims encompass treating a large genus of inflammatory disease with the peptide consisting of SEQ ID NO: 1 (MTADV).

An important question that still remains to be explored is whether the data on MTADV peptide can recapitulate all the features of each and every inflammatory disease.

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.

The specification does not provide exemplification of animal model to treat each and every each and every disease inflammatory disease in a subject with the claimed SEQ ID NO:1.

The specification that the presence of the MTADV sequence instead of the original MTDV sequence was shown to confer the pathological activity of CD44vRA (page 55, under Results).

Example 2 of the specification shows that the 5- and 9-mer RA peptides can reduce joint inflammation in the collagen-induced arthritis (CIA) mouse model.    The specification at page 58 discloses that treatment wit the 5- and 9-mer RA peptide (SEQ ID NOs: 1 and 3) inhibit joint inflammation in the CIA mouse model (Page 58, 1st ¶).

Example 3 of the specification shows that the 5 7- and 9-MER protected RA peptides can reduce joint inflammation in the CA mouse model.  The specification discloses that 5-, 7- and 9- MER RA protected peptides (SEQ IN NOs: 4-6) inhibit joint inflammation upon injection to CIA mice on both DBA and C57BL/6 background (see page 60, last  ¶).

Example 4 of the specification shows that 70 µg per injection is the optimal dose for the 5-MER protected RA peptide for reducing joint inflammation in the CIA mouse model.  

Example 6 of the specification shows that serum amyloid A, transthyretin and apolipoprotein B are potential target proteins of the 5-MER RA peptide.

Further, Naor et al (Gastroenterology, 158(3), Suppl S5-S6, 2020) teaches that the human anti-inflammatory 5-MER peptide MTADV derived from a sequence of a pro-inflammatory CD44 variant displays an efficient anti-inflammatory effect in IBD (TNBS an DSS models), rheumatoid Arthritis and multiple sclerosis mouse models, all share amyloid proteins in the 

Galmed Pharmaceuticals Press Releases (March 16, 2021) teaches that "The first subject dosed in the Amilo-5MER clinical trial marks a significant milestone toward delivering a new mechanism of action for potential medicines to treat autoimmune and chronic inflammatory diseases such as Crohn's Disease, Ulcerative Colitis, Rheumatoid Arthritis and  Multiple Sclerosis, all of which share the pro-inflammatory cytokine SAA. Galmed teaches that "Initiating the Phase 1 trial represents an important milestone in the development of our pipeline product candidate, Amilo-5MER, for patients with chronic inflammatory diseases mainly IBD and Rheumatoid Arthritis. Based on encouraging preclinical data of Amilo-5MER, we believe Amilo-5MER, with its novel mechanism of action, has the potential to provide a significant treatment option for patients suffering from auto-immune and chronic inflammatory diseases." (see the entire document).

Naor et al  (Gastroenterology Vol. 162, No. 3S) teach that the 5-MER peptide (MTADV, 5MP) inhibits the inflammation in DSS and TNBS mouse models of IBD, when subcutaneously injected or orally delivered. Similarly, 5MP inhibited the inflammation in mouse models of Multiple Sclerosis (MS) and Rheumatoid Arthritis (RA).  Naor et al teach that 5-MER peptide ameliorate SAA-associated inflammatory diseases by inhibiting the release of pro-inflammatory cytokines from SAA-activated innate-immunity cells.

Given the relatively incomplete understanding in correlating between the TAADV peptide and in vivo animal models to clinical treatment each and every inflammatory disease involved, and the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, the claims are not enabled. See MPEP 2164.08.

It is not clear that the skilled artisan could predict the efficacy of the MTADV peptide  each and every inflammatory disease including cancer . The clinical value of such strategies remains to be seen. The specification does not provide empirical data to show the effect of MTADV peptide  on rheumatoid arthritis in vivo.  For example Lee et al (Cancers, 13, 3179, 2021, pages 1-16) discuss the emerging role of serum amyloid A1/2 (SAA) proteins in cancer.  Lee teaches that the genetic deletion of SAA has been shown to prevent formation of a pro-metastatic niche in the liver.  However, it remains unclear whether blocking the interaction of SAA with its cognate receptors will be effective in the setting of an ongoing acute phase response.  Further, clinical grade reagents capable of inhibiting SAA are currently lacking.   Lee teach that MTADV was found to bind to SAA in vitro and disrupt SAA aggregation as well as reduce colitis.   Lee teaches that strategies to disrupt SAA biology may hold promise but the ability of SAA to signal through multiple receptors on may cell types represents a significant clinical challenge (page 9).   Lee concluded that SAA is released during an acute phase response and triggers inflammation aimed at re-establishing homeostasis. However, in the setting of cancer, the chronic release of SAA may undermine immune surveillance and foster the metastatic cascade thereby promoting 

Not all inflammatory diseases are mediated by SAA aggregation, may inflammatory disease care caused by in response to harmful stimuli, such as pathogens, damaged cells, toxic compounds, or irradiation. Inflammation response processes depend on the precise nature of the initial stimulus and its location in the body. The specification fails to show all these inflammatory disease are treatable with the claimed MTADV peptide.   The specification fails to show that the MTADV peptide has beneficial effects on patients with each and every inflammatory disease.

Further, in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), the court states “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the 'inventor' would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

The MPEP states that the issue of "correlation" is also dependent on the state of the prior art. In other words, if the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless the examiner has evidence that the model does not correlate. Even with such evidence, the examiner must weigh the evidence for and against correlation and decide whether one skilled in the art would accept the model as reasonably correlating to the condition. See MPEP 2164.02.

Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.


11.  No claim is allowed.



(i) US 20060019340 (IDS) teaches and claims a peptide of SEQ ID NO: 2 that comprising the 5-MER MTADV for the treatment of inflammatory diseases.

(ii) Hemed-Shaked et al.  MTADV 5-MER peptide suppresses chronic inflammations as well as autoimmune pathologies and unveils a new potential target-Serum Amyloid A.  (Journal of Autoimmunity 124 (2021) 102713, page 1-13).

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 9, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644